SCHEDULE A to the Investment Sub-Advisory Agreement (as amended on September 19, 2013 and effective as of January 1, 2014) Series of Advisors Series Trust Annual Sub-Advisory Fee Rate as a Percentage of Fund’s Average Daily Net Assets Orinda SkyViewMulti-Manager Hedged Equity Fund 1.30%, less all other Sub-Advisory Fees Paid to other Sub-Advisors Orinda SkyView Macro Opportunities Fund 0.49% ORINDA ASSET MANAGEMENT, LLC By: /s/ Craig M. Kirkpatrick Name:Craig M. Kirkpatrick Title: President SKYVIEW INVESTMENT ADVISORS, LLC By: /s/ Steven J. Turi Name:Steven J. Turi Title:Managing Partner ADVISORS SERIES TRUST As a Third Party Beneficiary, and as a party for purposes of Section 6, on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess Name:Douglas G. Hess Title: President A-1
